DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.  Claims 1-12 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/22 was filed with request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, “divide stored data about the vehicle’s environment into a plurality of subsets of data based on the number of other vehicles and the available bandwidth” (claim 1). The closest prior art found, which was previously cited, is as follows:

Jones et al. (U.S. Patent Application Publication No. 2020/0412414), which is directed to wireless backhaul using relay nodes in a cellular network; and teaches that the relay node determines and provides the number of UEs that are connected to it to the wired node (par [0037]); this data is utilized to assist in determining how much available bandwidth is available to provide wireless backhaul links (par [0037]); 
	Condeixa et al. (U.S. Patent Application Publication No. 2017/0339011), which is directed to systems and methods for managing the storage and dropping of data in a network of moving things; and teaches once a vehicle enters the vicinity of a sensor device, a wireless link is established so that the vehicle can collect sensor data from the sensor device and upload the collected data to a database in the cloud (par [0047]); information is communicated between an environment device and a server via the mobile hotspot access network (par [0092]); 
	Gage et al. (U.S. Patent Application Publication No. 2014/0160926), which is directed to communicating encoded traffic data; and teaches that a wireless access network is configured to limit the number of radio resource available to sensor traffic data to X% of the available channel bandwidth (par [0144]); 
Ju et al. (U.S. Patent Application Publication No. 2019/0289610), which is directed to edge-assisted data transmission for connected vehicles; and teaches that the adaptive content encoder then compute the target transmission data rate of the content segment based on the performance metrics such as the channel quality metrics, the computation load metrics (number of connected vehicle platform, number of received requests, bandwidth metric, data throughput metric, capacity of free storage space, percentage of available processing capacity, etc.), etc. (par [0077]); and


In the present application, the communication device for a vehicle performs steps of estimating and dividing recited in claims. None of these references, taken alone or in any reasonable combination, teach the claims as recited, “divide stored data about the vehicle’s environment into a plurality of subsets of data based on the number of other vehicles and the available bandwidth” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414